DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 3/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,811,572] in view of Park [US 2014/0233212]
►	With respect to claims 11, 13, 15-16, both of present application and US 10,811,572 generally claim the same subject matter of white light emitting device, comprising:
	a housing including a mounting region (claim 8, US 10,811,572);
	a light emitting diode chip mounted on the mounting region and configured to emit light having a peak wavelength in a blue wavelength band and a Full Width at Half Maximum (FWHM) of 40 nm or less at the peak wavelength (claim 8, US 10,811,572);
	a wavelength converter disposed on the light emitting diode chip (claim 8, US 10,811,572);
	a first phosphor distributed in the wavelength converter and configured to emit light having a peak wavelength in a green wavelength band;  (claim 8, US 10,811,572)	
	a second phosphor distributed in the wavelength converter and configured to emit light having a peak wavelength in a red wavelength (claim 8, US 10,811,572);

	wherein
	the first phosphor includes a green phosphor (claim 8, US 10,811,572:  first phosphor emitting light having the  peak wavelength in the green wavelength band would be a green phosphor);
	the second phosphor includes a first red phosphor and a second red phosphor and the first red phosphor and the second red phosphor are formed of different materials; (claim 8, US 10,811,572);
	a white light is configured to be formed by a synthesis of light emitted from the light emitting diode chip, the first phosphor, the first red phosphor, and the second red phosphor (claim 8, US 10,811,572);
	a reflector (claim 14, US 10,811,572) would be configured to serve to maximize reflection of light emitted from the light emitting diode chip and the first and  second phosphors, 
	wherein the light emitting device is configured to emit white light generated by combination of light from the light emitting diode chip with light from the first phosphor and light from the second phosphor, the white light having a color rendering index (CRI) of 85 or higher (claim 8, US 10,811,572),
	wherein 40% or more of an optical spectrum of the white light being distributed in a wavelength range of 500 nm to 600 nm (claim 8, US 10,811,572]
	Being different to the US 10,811,572, the present invention claims:  a surface of the wavelength converter has a portion having an embossed shape.
	However, such as different has been known in the art since Park (fig 12, text [0016]-[0017], [0153]-[0156]) teaches using  a surface of the wavelength converter has a portion having an embossed shape to convert wavelength of light with superior efficiency for superior color reproduction (see Park, text [0016]-[0017).
►	With respect to claims 17 and 18, both of present application and US 10,811,572 claim the wavelength converter includes a first wavelength converter and a second wavelength converter and the second wavelength converter covers the first wavelength converter; wherein the second wavelength converter is formed of material having a different hardness of the first wavelength converter (claim 16, US 10,811,572), 
►	With respect to claim 19, both of present application and US 10,811,572 claim a buffer portion disposed between the wavelength converter and the light emitting diode chip, wherein the buffer portion has lower hardness than the wavelength converter (claim 13, US 10,811,572),
►	 With respect to claim 20, both of present application and US 10,811,572 claim a barrier reflector covering the reflector (claim 15, US 10,811,572). 
2.	 Claims 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,811,572] in view of Park [US 2014/0233212] and Kasakura et al [US 2011/0204389]
►	 With respect to claim 12, silicone, epoxy, PMMA, PE, and PS are known materials for wavelength converter. Selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  See Kasakura et al (fig 1, text [0127] &[0034] ) as an evidence that shows silicone as an known material 22 for wavelength conversion 20.
►	With respect to claim 14, a metal or metal oxide having high reflectance, such as aluminum (Al), silver (Ag), gold (Au), and titanium dioxide (TiO2) are known material for reflector. Selection of a known 
material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).   See Park (text [0132]) as an evidence that shows using Ag as material for reflector.

Allowable Subject Matter
Claims 1-10 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819